Citation Nr: 0737987	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-25 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral plantar 
fasciitis.  

2.  Entitlement to service connection for claimed bilateral 
plantar fasciitis.  

3.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected arachnoid cyst with headaches.  

4.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected L5-S1 degenerative disc disease.  

5.  Entitlement to a compensable evaluation for the service-
connected callus of the right great toe.  

6.  Entitlement to a compensable evaluation for the service-
connected hepatitis B.  




REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 and February 2004 rating 
decision issued by the RO in Wilmington, Delaware and 
Philadelphia, Pennsylvania.  

The claim of service connection for bilateral plantar 
fasciitis was the subject of a previous RO decision in July 
1999.  The Board has a legal duty to address the "new and 
material evidence" requirement under 38 C.F.R. § 3.156(a) 
regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).

The now reopened claim of service connection for bilateral 
plantar fasciitis as well as the claims for increased ratings 
for the service-connected arachnoid cyst with headaches, L5-
S1 degenerative disc disease, callus of the right great toe, 
and hepatitis B are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The additional evidence presented since a July 1999 decision 
of the RO is more than cumulative and redundant in nature and 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for bilateral plantar fasciitis.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken hereinbelow is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  

Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen was filed prior to that date.  
Therefore, the revised regulation does not apply.  

Under 38 C.F.R. § 3.156(a), the former provisions which are 
effective in this case because the veteran's claim was 
received prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In this case, the claim of service connection for bilateral 
plantar fasciitis was denied in a rating decision of the RO 
in July 1999.  The veteran applied to reopen the claim in 
April 2001.  

In the July 1999 rating decision, the RO determined that, 
although the veteran was treated for bilateral plantar 
fasciitis while on active duty, the condition resolved 
without residual disability.  

However, since the July 1999 decision is final under 
38 U.S.C.A. § 7104(a), the Board must first ascertain whether 
new and material evidence has been received to reopen the 
claim.  

Since that decision, the veteran submitted a July 2000 VA 
treatment record in which he complained of a history of right 
heel pain.  He reported that the pain was worse on waking in 
the morning and with prolonged standing.  He stated that 
orthotic inserts did not help.  He was diagnosed with right 
plantar fasciitis.  An October 2000 VA treatment record 
confirmed the diagnosed right plantar fasciitis.  

Also submitted, private medical facility records dated 
January 2004 to April 2004, are replete with references to 
treatment for disorders of the feet.  In a January 2004 
record, the veteran complained of pain on his right heel.  
Electrodiagnostic testing showed that the right lateral 
plantar nerve latency was prolonged.  That finding was 
compatible with a right tarsal tunnel syndrome with 
compromise of the lateral plantar nerve in the tarsal tunnel.  

Also submitted, were various lay statements from the veteran 
concerning the pain in his feet.  The veteran indicated that 
the pain had gotten progressively worse since his active 
service.  

This additional evidence is new and so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, the Board finds that new 
and material evidence has been submitted to reopen the claim 
of service connection for bilateral plantar fasciitis.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for bilateral plantar fasciitis, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

Having reopened the claim of service connection for bilateral 
plantar fasciitis, additional development is necessary with 
respect to that claim.  

During service, the veteran received treatment for disorders 
of the feet, including plantar fasciitis, on several 
occasions, including January 1978, December 1984, February 
1985, May 1985, January 1987, February 1988, and January 
1995.  Subsequent to service, in October 1998, the veteran 
filed a claim for benefits.  

In a July 1999 rating decision, the RO denied the veteran's 
claim of service connection for bilateral plantar fasciitis 
on the basis that the May 1999 VA examination did not show 
evidence of a chronic residual disability.  

As noted, subsequent post service VA and private medical 
facility treatment records are replete with reference to 
treatment for disorders of the feet.  Despite the veteran's 
in-service and post-service symptomatology, he has not been 
afforded a VA examination to date to ascertain the nature, 
extent, and etiology of his claimed bilateral plantar 
fasciitis. Thus, the Board finds that such an examination is 
"necessary under 38 U.S.C.A. § 5103A.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.

As to the veteran's other claims, the Board finds that the 
veteran has expressed timely disagreement with a February 
2004 rating decision denying increased evaluations.  

To date, however, no Statement of the Case has been issued. 
It remains incumbent upon the RO to issue a Statement of the 
Case addressing these particular issues, and, as indicated in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), this 
matter must be addressed on remand.  See also 38 C.F.R. § 
19.26 (2007).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for his claimed 
disability manifested by bilateral 
plantar fasciitis since service.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any previously 
un-identified treatment source.  The 
veteran should also be informed that he 
can submit evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed disability 
manifested by bilateral plantar 
fasciitis.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary must be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must opine as to whether the 
veteran has a current bilateral food 
disability that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) had its clinical onset or is 
due any event or incident during his 
period of active service.  A complete 
rationale must be given for all opinions 
and conclusions expressed in a 
typewritten report.  

3.  Additionally, the RO must take 
appropriate steps to issue a Statement of 
the Case concerning the issues of 
increased evaluations for the service-
connected arachnoid cyst with headaches, 
L5-S1 degenerative disc disease, callus 
of the right great toe, and hepatitis B.  
All indicated development should be taken 
in this regard. The veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2007).  

4.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter,  if indicated, this case should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


